Title: General Orders, 17 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Tuesday Novr 17th 1778.
    Parole Hampshire—C. Signs Harkamer Holden.
    
  
At a General Court Martial of the Line November 14th 1778—Lieutenant Coll Williams President Lieutt Cobie of the 2nd Pennsylvania Regiment was tried for behaving unlike an Officer and Gentleman—The Court are unanimously of opinion that Lieutt Cobie is not guilty of the charge exhibited against him and acquit him.
The Commander in Chief confirms the opinion of the Court—Lieutt Cobie is to be released from his Arrest.
